The employer was engaged in the real estate developing business and the decedent was employed as a laborer and on May 19, 1937, while engaged in his regular occupation, assisting the employer to move a building along a highway, the decedent was exposed to a heavy rain and became wet and drenched and he had chills and developed pneumonia from which he died on May 28, 1937. The employer in Ms first report of Mjury said, “ 24. Describe fully how accident occurred, and state what employee was doing when injured, Workmen were moving bldg. It started to rain but as bldg, was on busy thorougMare men had to continue worMng to remove it.” The report further stated, “ Cold from wet clothing. Had to be taken to hosp.” Medical attention was provided by the employer. The men moving the building had to do heavy work and were drenched with rain about eleven-thirty, they could not stop because they were moving the building on a Mghway and it was necessary to complete the job. It was not customary for men to work for tMs employer during the rain but because they were moving the building across the Mghway it was necessary for the work to continue. The medical testimony supports the causal relation in tMs case. The only doctor sworn said that it was Ms opimon from the Mstory wMeh he had received and what he knew about the case that the exposure to the rain caused the pneumoma. The inception of the disease is assignable to a determinate and single act, the act of becoming wet, identified as happemng on May 19, 1937. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Hefíernan and Sehenek, JJ.